IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-11265
                         Summary Calendar



GEORGE V. FULLER,

                                          Plaintiff-Appellant,

versus

NFN SPRAGINS, Officer; NFN GAY, Officer

                                          Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 7:98-CV-215-R
                      --------------------
                          July 10, 2000

Before JOLLY, DAVIS and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     George V. Fuller, pro se Texas prisoner # 773463, appeals

the district court’s grant of summary judgment in favor of

Officers John Spragins and Christopher Gay.   The district court

determined that Spragins and Gay did not wrongfully arrest Fuller

nor did they use excessive force during the arrest.

     We note that Fuller’s claim is that he was illegally stopped

and searched, not solely that he was wrongfully arrested.    In any

event, these claims are barred under Heck v. Humphrey, 512 U.S.

477, 486-87 (1994), as any challenge to the legality of the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                               No. 99-11265
                                    -2-

investigatory stop and frisk would necessarily implicate the

validity of Fuller’s conviction for evading arrest, as a lawful

detention is a necessary element of the crime of evading arrest.

See TEX. PENAL CODE § 28.04.

     Fuller’s excessive force claim also fails because the

unrebutted summary judgment evidence demonstrates that only

minimal force was used and that the officers did not hit or kick

Fuller as he claims.       See Spann v. Rainey, 987 F.2d 1110, 1115

(5th Cir. 1993).   Fuller put on no evidence that any force used

was excessive to the need or that it was objectively

unreasonable.    See id.    Fuller’s unsworn allegations are

insufficient to overcome the affidavits and other evidence

offered by the officers.       See King v. Dogan, 31 F.3d 344, 346

(5th Cir. 1994).

     Fuller raises a number of arguments relating to the district

court’s denial of his motions seeking to compel discovery and the

release of medical records.       He also contends that contrary to

the district court’s opinion, he filed a document opposing the

summary judgment motion.       However, Fuller does not cite any

authority supporting his claim that the district court erred in

denying his requests, nor does he provide any evidence that he in

fact filed an opposition.       Further, even if the requested

discovery responses had been provided, Fuller has not shown that

the responses would have rebutted the officers’ sworn testimony

as to either of his claims.       Accordingly, Fuller’s contentions

are without merit.

     AFFIRMED.